Citation Nr: 1437825	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  14-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an increased rating for residuals of a head injury with post-concussion syndrome and prior history of an anxiety disorder, currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's residuals of a head injury disability has been assigned a 40 percent rating.  In addition, the Veteran has been separately rated for tinnitus, which has been assigned a 10 percent rating (the maximum rating for that disability).  The  Veteran has been examined by VA, but the Veteran asserts that his disability is worse.  It is argued that his sensory, cognitive, and neuropsychiatric symptoms that have not been properly evaluated.  Also, he asserts that he has not been afforded neuropsychiatric testing.  The April 2014 examination stated that this type of testing was not conducted, even though the Veteran has a diagnosed anxiety disorder.  As the Veteran has asserted that his service-connected disability has worsened, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA TBI examination to ascertain the severity of the service-connected disability.  The record must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed. 

All three areas of dysfunction (i.e., cognitive, emotional/behavioral (including psychiatric), and physical) must be evaluated and all pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines, which may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that have resulted from the head injury.  The examiner should perform neuropsychiatric testing with regard to the Veteran's anxiety disorder and any other psychiatric condition present.  

The examiner should identify all conditions residual to the head injury and any conditions resulting from such residuals.  The examiner should also provide an opinion as to the current severity of any such conditions identified as associated with the head injury residuals.  The examiner should also specifically address the Veteran's complaints and report of various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) resulting from his traumatic brain injury residuals.  

The examiner must provide a complete rationale for all findings and opinions.  

2.  The RO/AMC should review the medical report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  5109B, 7112 (West Supp. 2013).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

